Citation Nr: 1730586	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-30 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

3.  Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to November 1984 and November 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran was provided with an April 2014 Board videoconference hearing before the undersigned Veterans Law Judge and a transcript of this hearing is of record.  

The Veteran's appeal was most recently before the Board in June 2016 when it was remanded for additional development.  As to the Veteran's claims for entitlement to service connection for OSA and GERD the additional development was not substantially complied with and thus those claims are not ready for appellate review.  However, the additional development as to the Veteran's claim for entitlement to service connection for fibromyalgia was substantially complied with and therefore this claim is ready for appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for OSA and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The evidence of record reflects that the Veteran has fibromyalgia due to Gulf War Syndrome.


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia due to Gulf War Syndrome have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).

For Persian Gulf Veterans service connection is warranted pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 if a Veteran presents evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more during the presumptive period prescribed by the Secretary; and, (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a).  Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R. § 3.317 (a)(1)(i) through December 31, 2021.  See 77 Fed. Reg. 71382 (2016).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service-connection.

II.  Analysis 

The Veteran's DD form 214 reflects that his active duty included service in Southwest Asia from February 1991 to April 1991.  Thus, the Veteran has qualifying Persian Gulf War active service. 

In response to the June 2016 Board remand, an August 2016 VA addendum opinion was obtained.  The opinion provider found that the Veteran was currently diagnosed with fibromyalgia, noting previous diagnoses by the Veteran's rheumatologist and other treatment providers.  The opinion provider also noted that fibromyalgia is a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology.  Additionally, fibromyalgia is specifically listed under 38 C.F.R. § 3.317 as a medically unexplained chronic multisympton illness.  Thus, the record establishes that the Veteran has a qualifying diagnosable chronic disability.  

In order to be entitled to service connection under 38 C.F.R. § 3.317 the symptoms of the Veteran's fibromyalgia must have become manifest either during his active military service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317 (a)(i).  The Veteran has provided several credible lay statements indicating he has been experiencing symptoms of fibromyalgia to include joint and muscle pain since his Southwest Asia service.  See August 2005 Veteran Statement, April 2014 Board Videoconference hearing, and August 2014 Veteran Statement.  While the Veteran's service treatment records (STRs) do not contain notations of treatment for fibromyalgia the Veteran testified at his April 2014 Board hearing that during his active service in Southwest Asia there was no place for him to seek medical attention, therefore these symptoms went unreported.    

In summary, the Veteran served in the Persian Gulf War, has fibromyalgia a medically unexplained chronic multisympton illness, which was present during is active service in Southwest Asia.  Thus, service connection for fibromyalgia due to Gulf War Syndrome is warranted. 


ORDER

Entitlement to service connection for fibromyalgia is granted.  


REMAND

The Veteran's claims for entitlement to service connection for OSA and GERD were most recently remanded by the Board in June 2016 in order to obtain an addendum VA opinion.  

In response to the June 2016 Board remand an August 2016 addendum opinion was obtained.  The opinion provider concluded that the Veteran's OSA was not etiologically related to his active service.  The opinion provider noted the Veteran's STRs did not contain any notation of OSA symptoms during his active service.  The opinion provider referenced the Veteran's lay testimony that his symptoms began within a year of his separation from active service but noted that this testimony was not corroborated by medical evidence. 

The Board finds the August 2016 addendum opinion as to the Veteran's claim for entitlement to service connection for OSA to be inadequate.  The opinion provider seemingly based his conclusion on the absence of in-service treatment, which is impermissible.  Moreover, the Veteran specifically testified in his April 2014 Board videoconference hearing that he was unable to seek medical treatment during his Southwest Asia active service, due to the nature of that service.  Additionally, the opinion provider impermissibly dismissed the Veteran's lay testimony regarding the onset of his OSA because it was not corroborated by medical evidence.  The Board notes that a lay person is competent to report the onset of his symptomatology and it need not be corroborated by medical evidence.  Additionally, the Veteran is currently service-connected for PTSD and the Veteran submitted medical literature noting a nexus between sleep apnea and PTSD which was not addressed by the opinion provider.  Thus, a new addendum opinion must be obtained. 

Additionally, the August 2016 opinion provider provided an opinion as to the Veteran's claim for entitlement to service connection for GERD.  The opinion provider concluded the Veteran had been diagnosed with GERD during the period on appeal.  The opinion provider also concluded that the Veteran's GERD was not etiologically related to his active service because his lay testimony noting GERD symptoms within one year of his separation from service were not corroborated by medical evidence.  Additionally, the opinion provider found GERD is either a condition with a clear and specific etiology or a diagnosable chronic multisymptom illness with a partially explained etiology.  

The Board finds the August 2016 addendum opinion as to whether the Veteran's GERD is etiologically related to his active service, to include his Persian Gulf War service to be inadequate.  The opinion provider once again impermissibly discounted the Veteran's lay testimony because it was not corroborated by medical evidence.  Moreover, the opinion provider provided failed to provide a rationale for his opinion that the Veteran's GERD had a specific etiology or a partially explained etiology and was not a medically unexplained chronic multisymptom illness.  Thus, an additional VA addendum opinion must be obtained.   

Moreover, the Veteran appears to continue to receive treatment at a VA medical center.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.

2.  After the completion of the above contact the opinion provider who provided the August 2016 opinion in connection with the Veteran's claim for entitlement to service connection for OSA and request an addendum opinion.  The claims folder and all pertinent records should be made available to the examiner for review.

Based on a review of the record, the opinion provider should address the following:

(a)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's OSA is etiologically related to his active service?

The opinion provider should consider and discuss as necessary the following:

(i)  The Veteran's lay statements detailing symptoms which occurred within a year of his separation from active service.  The opinion provider is advised that the Veteran is competent to testify as to the onset of his symptomatology and his statements need not be supported by medical evidence; and 

(ii)  The Veteran's June 2016 Board videoconference hearing testimony noting he did not seek treatment for his symptoms during his active service in Southwest Asia because there was no medical treatment available.  The opinion provider is informed that his opinion may not be based solely absence of notations of in-service diagnosis or treatment of OSA.   

(b)  If the answer to (a) is no is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's OSA was caused by his service-connected PTSD?

The examiner should consider and discuss as necessary the medical literature submitted by the Veteran noting a nexus between sleep apnea and PTSD.  

(c)  If the answer to (b) is no is it at least as likely as not that the Veteran's service-connected PTSD aggravated his OSA?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

If the August 2016 opinion provider is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  After the completion of step one contact the opinion provider who provided the August 2016 opinion in connection with the Veteran's claim for entitlement to service connection for GERD and request an addendum opinion.  The claims folder and all pertinent records should be made available to the examiner for review.

Based on a review of the record, the opinion provider must provide an opinion as to the following:  

(a)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's GERD is etiologically related to his active service?

The examiner should consider and discuss as necessary the following:

(i)  The Veteran's lay statements detailing symptoms which occurred within a year of his separation from active service.  The opinion provider is advised that the Veteran is competent to testify as to the onset of his symptomatology and his statements need not be supported by medical evidence;  

(ii)  The Veteran's June 2016 Board videoconference hearing testimony noting he did not seek treatment for his symptoms during his active service in Southwest Asia because there was no medical treatment available.  The opinion provider is informed that his opinion may not be based solely absence of notations of in-service diagnosis or treatment of GERD; and    

(iii)  A May 2014 VA treatment record noting the Veteran's "GI and extraintestintal symptoms are consistent with those reported in patients determined to have Gulf War Illness."  

(b)  If the answer to (a) is no do the Veteran's GERD symptoms represent an objective indication of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness related to the Veteran's Persian Gulf War service?

If the August 2016 opinion provider is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

4.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


